 1                                                                      Judge Richard A. Jones
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR19-12RAJ
11
                             Plaintiff,
12                                                       PROTECTIVE ORDER
13
                        v.
14
      JOHN WILLIAM ALDERSON,
15
                             Defendant.
16
17
18         This matter, having come to the Court’s attention on the motion of the parties for
19 entry of a discovery protective order, and the Court, having considered the motion, and
20 being fully advised in this matter, hereby enters the following PROTECTIVE ORDER:
21         1.      Protected Material.
22         Any material designated by the Government as Protected Material shall be subject
23 to the terms of this Order.
24         The United States will make available copies of the Protected Material, including
25 those filed under seal, to defense counsel to comply with the government=s discovery
26 obligations. Possession of copies of the Protected Material is limited to the attorneys of
27 record, and investigators, paralegals, law clerks, experts and assistants for the attorneys of
28 record (hereinafter collectively referred to as Amembers of the defense team@):
     PROTECTIVE ORDER - 1                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     US v. Alderson, CR19-12RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1         The attorneys of record and members of the defense team may share and review
 2 the Protected Material with the Defendant. The attorneys of record and members of the
 3 defense team acknowledge that providing copies (in any form) of the Protected Material
 4 to the Defendant and other persons is prohibited, and agree not to duplicate or provide
 5 copies of the Protected Material to the Defendant and other persons. The exception to
 6 this prohibition is the dissemination of electronic copies to officials of the Federal
 7 Detention Center at SeaTac, Washington, for use in a controlled environment by
 8 Defendant, who is currently in custody there. Any violation of these prohibitions
 9 constitutes a violation of the Protective Order. Further, the attorneys of record are
10 required, prior to disseminating any copies of the Protected Materials to members of the
11 defense team, to provide a copy of this Protective Order to members of the defense team,
12 and obtain written consent by members of the defense team of their acknowledgment to
13 be bound by the terms and conditions of this Protective Order. The written consent need
14 not be disclosed or produced to the United States unless requested by the Assistant
15 United States Attorney and ordered by the Court. Nothing in this order should be
16 construed as imposing any discovery obligations on the government that are different
17 from those imposed by case law and Rule 16 of the Federal Rules of Criminal Procedure.
18         2.      Filing
19         Any Protected Material that is filed with the Court in connection with pre-trial
20 motions, trial, or other matter before this Court, shall be filed under seal and shall remain
21 sealed until otherwise ordered by this Court. This does not entitle either party to seal
22 their filings as a matter of course. The parties are required to comply in all respects to the
23 relevant local and federal rules of criminal procedure pertaining to the sealing of court
24 documents.
25         3.      Nontermination
26         The provisions of this Order shall not terminate at the conclusion of this
27 prosecution.
28
     PROTECTIVE ORDER - 2                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     US v. Alderson, CR19-12RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1          4.     Violation of Any Terms of this Order
 2          Any violation of any term or condition of this Order by the Defendant, his
 3 attorneys of record, any member of the defense teams, or any attorney for the United
 4 States Attorney=s Office for the Western District of Washington, may be held in contempt
 5 of court, and/or may be subject to monetary or other sanctions as deemed appropriate by
 6 this Court.
 7          If the Defendant violates any term or condition of this Order, the United States
 8 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
 9 any criminal charges relating to the defendant=s violation.
10          5.     Right to Review
11          The parties agree that in the event that compliance with this Order makes it
12 difficult for defense counsel to adhere to their Sixth Amendment obligations, or
13 otherwise imposes an unworkable burden on counsel, defense counsel shall bring any
14 concerns about the terms of the Order to the attention of the government. The parties
15 shall then meet and confer with the intention of finding a mutually acceptable solution.
16 In the event that the parties cannot reach such a solution, defense counsel shall have the
17 right to bring any concerns about the scope or terms of the Order to the attention of the
18 Court.
19          The terms of this Order apply to current defense counsel, as well as to any
20 successor defense counsel and team members.
21          DATED this 31st day of January, 2019.
22
23                                                    A
24                                                    The Honorable Richard A. Jones
25                                                    United States District Judge
26
27
28
     PROTECTIVE ORDER - 3                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     US v. Alderson, CR19-12RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
